DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 22 April 2022.
Claims 1-16 are pending. Claims 1 and 15-16 are independent claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. (See Claim 16 with the term “means” and examiner’s note below)
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations (claim 16) that include the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (Claim 16) “means for acquiring a form definition screen that is a screen on which a form image is defined,…means for acquiring sizes of each of the plurality of frames; means for acquiring correct recognition rates for the frames corresponding to the sizes of each of the frames…means for determining whether or not the correct recognition rate of each frame is less than or equal to a threshold; and performing control to change”
The term “means” is not modified with sufficient structure, material, or acts for performing the claimed function.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamada et al. (US 6466694, patented 15 October 2002, hereafter Kamada) in further view of Xu et al. (US 2019/0197309, filed 28 February 2019, hereafter Xu) in further view of Corso et al. (US 2008/0002234, published 3 January 2008, hereafter Corso) and further in view of Feng et al. (US 8170289, patented 1 May 2012, hereafter Feng).
As per independent claim 1, Kamada, which is analogous to the claimed invention because it is directed toward recognizing characters, discloses an information processing apparatus comprising: 
a memory (column 17, lines 24-28); 
and a processor connected to the memory (column 17, lines 15-23) and configured to: 
acquire a form definition screen that is a screen on which a form image is defined, the form definition screen containing a plurality of frames (Column 1: 5-67, discloses an image of a document containing elements such as text, tables, graphics, and frames and determining the image of document constituent element (region) such as a frame and the intra-region (recognizes a character in the individual region) and handling and modification operation of the recognition result consisting of a correct answer ratio that is not 100 percent. (Column 47-50, discloses a recognition result of a character within a frame, recognizing a character in an individual region (frame) and Column 1: 67-Column 2: 1-3, discloses a table and recognizing a character within each cell (Frame)) 
Kamada fails to specifically disclose: 
acquire sizes of each of the plurality of frames 
acquire correct recognition rates for the frames corresponding to the sizes of each of the frames 
determine whether or not the correct recognition rate of each frame is less than or equal to threshold 
and for each frame having a correct recognition rate less than or equal to the threshold, acquire sizes of the plurality of frames, perform control to change a display style of that frame
Xu, which is analogous to the claimed invention because it is directed toward recognition rates, discloses: 
acquire sizes of each of the plurality of frames (paragraphs 0055-0056)
acquire correct recognition rates for the frames corresponding to the sizes of each of the frames (0055-0056, discloses location information of the region divided is represented in Fig. 3. Coordinate (x,y,w,h)  W representing the width of the region and h the height of region and storing the coordinates to storage and 0051, discloses recognition accuracy of below or above a score of 85. The examiner interprets as calculating recognition rate)  
determining whether or not the correct recognition rate of each frame is less than or equal to threshold (paragraph 0051, discloses scoring text contents to identify recognition accuracy a recognized item that has a threshold score of 85 or higher is regarded with high recognition accuracy and a score lower than 85 is regarded with low recognition
and for each frame having a correct recognition rate less than or equal to the threshold, acquire sizes of the plurality of frames (paragraph 0051, discloses storing the coordinates of regions with the recognition result and 0055, discloses location information of the region divided is represented in Fig. 3. Coordinate (x,y,w,h)  W representing the width of the region and h the height of region and 0052, discloses identifying recognition accuracy and determining a key point that causes low recognition accuracy (size of the frame) that maybe solved over time.) perform control to change a display style of that frame (0051, discloses adding a small triangle is added to the display frame or modifying colors)
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have modified the teachings of Kamada to incorporate the teachings of Xu, with a reasonable expectation of success, as doing so would allow statistical data to be tracked and the user to view relationships between the sizes of the frames and the correct recognition rates for the frames which would allow the user to adjust the size of the frame to achieve a higher recognition rate in the document for each of the form fields and the user to easily view the frames that were below a threshold of the correct recognition rate by changing the display style of the effect frames.
Kamada fails to specifically disclose acquiring the correct recognition rates, based on a number stored in a table, and the rates being generated by a certain number of validation results. However, Corso, which is analogous to the claimed invention because it is directed toward validating processing results and identifying an error rate, discloses acquiring the correct recognition rates, based on a number stored in a table, and the rates being generated by a certain number of validation results (Fig. 13, depicts an error rate and 0029, discloses a user to validate the accuracy of work by a scanning system and an error rate is generated based on the number of corrected fields divided by the total number of fields and 0041, disclose verifying data elements and 0057, discloses a sample size when calculating an error rate and a number of pieces of work to verify based on a given error rate).
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the teachings of Corso with the teachings of Kamada and Xu, with a reasonable expectation of success, as it would have allowed the user to determine a statistical measure by dividing the number of correct recognition results by the number of recognition results and display to the user in the form fields each field that was below a threshold of the percentage of correctly recognized field for each frame. This would have given the user the advantage of correcting high-error rate contents.
Finally, Kamada fails to specifically disclose wherein the recognition rate is based on a relationship between frame height and correct recognition rates. However, Feng, which is analogous to the claimed invention because it is directed toward character recognition, discloses different error rates for text having different characteristics, including font size/height (column 9, lines 44-63). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Feng, with Kamada, Xu, Corso, with a reasonable expectation of success, as it would have allowed for storage and retrieval of error rates based upon character font size. This would have provided the user with the advantage of identifying an error rate associated with a specific character/frame height in order to perform comparisons.
As per dependent claim 2, Kamada, Xu, Corso, and Feng disclose the limitations substantially similar to those in claim 1, and the same rejection is incorporated herein. Kamada teaches wherein the processor is configured to perform control to display a relationship between the sizes of the frames and the correct recognition rates for the frames on the form definition screen, the relationship being derived from the statistical data. (Fig. 8 and Column 10: 57-67- Column 11: 1-24, discloses the image range of the circumscribed rectangle and Column 9: 1-7 discloses displaying the result candidate codes ranked in order of degree of certainty and Fig. 34, depicts the relationship between the element and the degree of certainty with the recognition result and Fig. 8, depicts the frame size.  The examiner interprets that the degree of certainty can be displayed with the size of the frame).
As per dependent claim 3, Kamada, Xu, Corso, and Feng disclose the limitations substantially similar to those in claim 2, and the same rejection is incorporated herein. Kamada teaches wherein the processor is configured to perform control to, in response to receipt on the form definition screen of a change in the size of the frame whose display style is changed, (Column 10: 57-67, discloses a user instruction to change the coordinate point to select an element within the circumscribed rectangle and Column 10: 19-37, discloses modifying the image range of the element using a circumscribed rectangle from the black pixel portion of a character and Column 14: 36-44, discloses changing the size and display of the element image) display relationships between the size of the frame and the correct recognition rate for the frame, the relationships being obtained before and after the change. (Column 6: 49-61, discloses displaying the character recognition and the type code of the region and Column 10: 57-67, discloses a user selecting a coordinate within the rectangle displaying the instructed element and Column 14: 57-65 discloses modifying the element by reducing or enlarging the element and Fig. 34 and 35 and Column 16: 50-56 discloses displaying the degree of certainty with the element and Column 16: 14-22 discloses modifying the element and performs the process of recognizing the image again according to the type attribute).
As per dependent claim 4 Kamada, Xu, Corso, and Feng disclose the limitations substantially similar to those in claim 1, and the same rejection is incorporated herein. Kamada teaches wherein the processor is configured to perform control to change a display style of a nearby frame located near one of the frames whose display style is changed, (Column 14: 58-67-Column 15: 1-14, discloses modifying the outline data by enlarging the frame, the results of Fig. 27 are obtained by an editing operation and Column 14: 44-52, disclose making the size of the character identical to the existing characters and Column 14: 20-30 discloses cancelling the display of the frame of the modified character code) when the correct recognition rate for the nearby frame is low, the nearby frame being a frame whose size decreases with an increase in the size of the one frame whose display style is changed. (Fig. 22 and Fig. 23 and Column 14: 20-30, cancelling the display of the rectangles and depicts the modification of the two frames with the frames are cancelled for the characters that were not correctly recognized and Column 14: 66-67- Column 15: 1-2, discloses modifying the outline data of a character image by enlarging the image a display of Fig. 27 is obtained).
As per dependent claim 5, Kamada, Xu, Corso, and Feng disclose the limitations substantially similar to those in claim 1, and the same rejection is incorporated herein. Kamada teaches wherein the processor is configured to perform control to change a display style of a frame having a smallest reduction in correct recognition rate among a plurality of frames other than one of the frames whose display style is changed, (claim 12: 57-67, disclose recognizing a frame and vectorising the frame and identifying a region within the frame and Column 14: 66-2 and Column 15: 1-2, discloses that the display of Fig. 27 is obtained and Column 5: 28-33, discloses modifying the individual information such as the font of the outline data to increase the size of the character) the plurality of other frames being frames whose sizes decrease with an increase in the size of the frame whose display style is changed. (Fig. 23 and Column 14: 20-44, discloses editing and mixing operations by the user and modifying the size of the elements).  
As per dependent claim 6, Kamada, Xu, Corso, and Feng disclose the limitations substantially similar to those in claim 2, and the same rejection is incorporated herein. Kamada teaches wherein the statistical data further includes recognition dictionaries in association with the-attributes of the frames, (Column 16: 34-40, discloses a recognition dictionary and a candidate code of the frame) and the processor is configured to perform control to display, for each of the recognition dictionaries, a relationship between the size of the frame associated with the recognition dictionary and the correct recognition rate for one of the frames. (Fig. 34 and 35 and Column 16: 34-56, displays the degrees of certainty with the size of the frame)
As per dependent claim 7, Kamada, Xu, Corso, and Feng disclose the limitations substantially similar to those in claim 6, and the same rejection is incorporated herein. Kamada teaches wherein the processor is configured to perform control to, in response to receipt on the form definition screen of a change in the recognition dictionary associated with the frame whose display style is changed, change the relationship between the size of the frame and the correct recognition rate for the frame in accordance with the change. (Fig. 34 and 35 and Column 16: 34-42 discloses a degree of certainty to each candidate code with a degree of certainty for each recognition result and Column 16: 64-67, discloses a user may modify the degree of certainty of the element and Column 17: 1-6 discloses updating the display with the inputted degree of certainty and updating the display of order of recognition candidates)
As per dependent claim 8, Kamada, Xu, Corso, and Feng disclose the limitations substantially similar to those in claim 1, and the same rejection is incorporated herein. Kamada teaches wherein the processor is configured to perform control to change display styles of the frames in the form image in a different manner on the form definition screen in accordance with the correct recognition rates for the frames. (Column 17: 1-7 discloses modifying the degree of certainty and updating the display)
As per dependent claim 9, Kamada, Xu, Corso, and Feng disclose the limitations substantially similar to those in claim 2, and the same rejection is incorporated herein. Kamada teaches wherein the processor further performs control to change display styles of the frames in the form image in a different manner on the form definition screen in accordance with the correct recognition rates for the frames. (Column 12: 50-67 discloses modifying the frame with a different display style by selecting the correct recognition result)
As per dependent claim 10, Kamada, Xu, Corso, and Feng disclose the limitations substantially similar to those in claim 3, and the same rejection is incorporated herein. Kamada teaches wherein the processor is configured to perform control to change display styles of the frames in the form image in a different manner on the form definition screen in accordance with the correct recognition rates for the frames. (Column 12: 50-67 discloses modifying the frame with a different display style by selecting the correct recognition result)
As per dependent claim 11, Kamada, Xu, Corso, and Feng disclose the limitations substantially similar to those in claim 4, and the same rejection is incorporated herein. Kamada teaches wherein the processor is configured to perform control to change display styles of the frames in the form image in a different manner on the form definition screen in accordance with the correct recognition rates for the frames. (Column 12: 50-67 discloses modifying the frame with a different display style by selecting the correct recognition result)
As per dependent claim 12, Kamada, Xu, Corso, and Feng disclose the limitations substantially similar to those in claim 5, and the same rejection is incorporated herein. Kamada teaches wherein the processor is configured to perform control to change display styles of the frames in the form image in a different manner on the form definition screen in accordance with the correct recognition rates for the frames. (Column 12: 50-67 discloses modifying the frame with a different display style by selecting the correct recognition result)
As per dependent claim 13, Kamada, Xu, Corso, and Feng disclose the limitations substantially similar to those in claim 6, and the same rejection is incorporated herein. Kamada teaches wherein the processor is configured to perform control to change display styles of the frames in the form image in a different manner on the form definition screen in accordance with the correct recognition rates for the frames. (Column 12: 50-67 discloses modifying the frame with a different display style by selecting the correct recognition result)
As per dependent claim 14, Kamada, Xu, Corso, and Feng disclose the limitations substantially similar to those in claim 7, and the same rejection is incorporated herein. Kamada teaches wherein the processor is configured to perform control to change display styles of the frames in the form image in a different manner on the form definition screen in accordance with the correct recognition rates for the frames. (Column 12: 50-67 discloses modifying the frame with a different display style by selecting the correct recognition result)
With respect to claim 15, the applicant discloses the limitation substantially similar to those in claim 1. Claim 15 is similarly rejected.
With respect to claim 16, the applicant discloses the limitation substantially similar to those in claim 1. Claim 16 is similarly rejected.

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kamada, Xu, Corso, and Feng.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144